Vista la moción de deses-timación, y el documento que lá acompaña; y apareciendo que la apelación se radicó en 24 de mayo de 1926; que la ape-lante solicitó y obtuvo una prórroga de 60 días para prepa-rar la exposición del caso, otra hasta el 30 de agosto de 1926, para lo mismo, otra hasta el 30 de septiembre de 1926, para igual fin, y después de esa última prórroga ya citada, no ha pedido ni obtenido otra alguna; y no ha presentado la ex-posición del caso o la transcripción de la evidencia, ni aparece que haya hecho gestión de cualquier clase; se desestima la apelación interpuesta contra la sentencia dictada por la Corte de Distrito de San Juan en el caso arriba titulado.